613 S.W.2d 236 (1980)
William Bruner CAMPBELL, Petitioner,
v.
Laura Fenner Williams CAMPBELL, Respondent.
No. B-8882.
Supreme Court of Texas.
November 19, 1980.
Graves, Dougherty, Hearon, Moody & Garwood, Robert J. Hearon, Jr., Austin, for petitioner.
Minton, Burton & Fitzgerald, Roy Q. Minton and John L. Foster, Austin, for respondent.
Counsel for Petitioner and Respondent have represented to this Court that the matters in controversy regarding the disposition of property have been settled, subject to the approval of the trial court.
The cause before this Court is, therefore, moot.
The opinion and judgment of this Court dated June 4, 1980, now pending on rehearing, are hereby withdrawn. Further, the judgments of the court of civil appeals, 586 S.W.2d 162, and of the trial court are set aside; and the cause is remanded to the trial court.
GARWOOD, J., not sitting.